Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 9 June 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best beloved friend
Washington June 9th. 1806

Your kind letter and deed came safe to hand last evening and I immediately sent to beg Mr Cochran to come as Doctor Thornton was out of Town owing to a bad gust this gentleman disappointed me and I find by the Laws of the State here it is necessary to go before two Justices which I intend least there should be any objection hereafter I am no great judge but it appears to me that you have sold your house very well and I can form a pretty tolerable idea of the others Eliza having been in one of them to visit judge Davis’s daughter who resided in one of them last year you do not tell me if they are let at present I should think it would be a great advantage to you if they are and will save you an infinity of trouble do not grieve at the want of yard room as my passion for Peas and Lettuces does not extend so very far as to make me the least anxious about it I place implicit reliance on your judgement and am fully convinced that whatever you do is done on mature deliberation and with a decided view to benefit your family—
I cannot find out what you mean as it regards Sister T. B. from a letter I recieved from your Mother I judged the important crisis was nearly at hand as she mention a little frock cut out by Mrs. Adams patterns and it is not customary for Ladies to begin untill turned five months I presume as this letter was recieved by me the week after you left me that she must be pretty far advanced and that you as in the case of Mrs. Whitcomb are quite out in your calculations—
I have continued very ill ever since I wrote you and am still unable to leave my chamber Doctor Weems gives me no hopes of leaving it untill after my confinement but I endeavour to keep up my spirits my complaint is of a nature which renders this extremely difficult it being attended with such excrusiating pain that I am more than half distracted it occasioned by small abcesses which form in the back of my throat and  Ear and which break and form continually it has reduced me considerably however as the time will soon be here which is to afford me releif I complain as little as possible my legs swell to such a size I can wear no Stockings but yours and my unfortunate thumbs are so swelled and painful it is with difficulty I can hold my pen should you not hear so punctually from me you must not make yourself uneasy as it is highly probable I shall not be a very regular correspondent untill I have got through my difficulties should it not be inconvenient I will thank you to send me on fifty Dollars to pay the Nurse and sage femme which it is the fashion to do as soon as they are called upon for their services—
I am glad if you do reside in Cambridge that you have a chamber at Doctor Waterhouses I think you with a man of his turn of character you may find yourself very agreeably situated—
I presume you have hear’d that all the heads of department are summonned a second time to  New York and Mr Wagner. It is said he has just resigned I hope the report of Miranda’s defeat is not true. Young Willson who has just return’d from St Domingo says that during his stay M. made application to to the Emperor of Hayti for some troops to assist him, that he at first consented but afterwards absolutely refused him any assistance whatever and M. was obliged to leave the Island without a few americans whom he found there.
Heaven bless you my best friend kiss my beloved Children for me and believe me till my latest moment your gratefully affectionate wife
L. C. AdamsMonday
I have gone through all the formalities the Magistrates thought necessary if I have done wrong I am sorry but I thought the distance too great to write you about it and they would not allow it to be legal here without—
I am so much better to day I am able to go down
Adieu God bless you
